Citation Nr: 1041391	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a heart disability.

2.  Entitlement to service connection for a heart disability, 
inclusive of rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to March 1952.  

This appeal originated from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, in which the RO reopened the Veteran's 
previously denied claim of service connection for a heart 
disability and denied this claim on the merits.  

In April 2008, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

A Travel Board hearing was held at the RO in July 2007 before a 
Veterans Law Judge who subsequently retired from the Board and a 
copy of the hearing transcript has been added to the record.  The 
Board afforded the Veteran the opportunity to appear for another 
hearing before a different Veterans Law Judge by September 2010 
correspondence.  The Veteran did not respond and no further 
action to afford him an additional hearing is required.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The reopened claim of service connection for a heart disability , 
inclusive of rheumatic heart disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/AMC.  VA 
will notify the Veteran if further action is required on his 
part.



FINDINGS OF FACT

1.  Service connection for a heart disorder, including rheumatic 
heart disease, was denied by RO action in February 1960 and no 
timely appeal was initiated.  

2.  A claim to reopen for service connection for a heart 
disorder, including rheumatic heart disease, was received by VA 
in June 2006.  

3.  Evidence received by VA since February 1960 was not submitted 
previously to agency decision-makers, relates to an unestablished 
fact necessary to substantiate the claim, is neither cumulative 
nor redundant of previously submitted materials, and raises a 
reasonable possibility of substantiating the previously denied 
claim.


CONCLUSIONS OF LAW

1.  The RO's February 1960 decision, denying service connection 
for a heart disability, including rheumatic heart disease, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a heart disability, 
inclusive of rheumatic heart disease.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (west 2002 & supp. 2010); 38 C.F.R. § 3.159 
(2010).  The Board finds that a discussion of the VA's "duty to 
notify" and "duty to assist" obligations is not necessary in this 
case, however, given the favorable decision with respect to 
reopening of the Veteran's previously denied claim of service 
connection for a heart disability.  

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of new and material evidence is as follows:  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The United States Court of Appeals for 
the Federal Circuit has held that, according to the plain 
language of the regulation, evidence that is merely cumulative of 
other evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  For 
the purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection for a heart disorder, inclusive of rheumatic 
heart disease, was denied by RO action in February 1960 on the 
basis that a heart disorder clearly and unmistakably pre-existed 
service and did not undergo inservice aggravation.  Following 
written notice, dated later in February 1960, to the Veteran as 
to the denial action and with respect to his appellate rights, he 
did not initiate a timely appeal, thereby rendering the RO's 
February 1960 decision final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In connection with the Veteran's June 2006 claim to reopen, he 
has furnished a variety of evidence, including in particular 
photocopies of letters written by him in service to his fiancé in 
which he described an increase in heart-related symptoms, 
including chest pain, shortness of breath, and fatigue, for which 
he was assigned restricted duty and excluded from the performance 
of certain exertional activities.  That evidence tends to support 
the occurrence of in-service aggravation of the Veteran's 
preexisting heart disability and must be presumed credible for 
the limited purpose of reopening the previously denied claim.  
See Justus, 3 Vet. App. at 513.  This newly submitted evidence 
meets the requisites of 38 C.F.R. § 3.156, including raising a 
reasonable possibility of substantiating the claim for service 
connection for a heart disorder.  To that extent, the previously 
denied claim of service connection for a heart disability is 
reopened.  


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for a heart disability, 
inclusive of rheumatic heart disease, is reopened; to this extent 
only, the appeal is granted.

REMAND

The Veteran, through his representative, argues that the AMC has 
failed to comply with the terms of the Board's recent remand in 
terms of the medical examination and opinion sought and requests 
that the case be remanded to ensure compliance.  In essence, the 
Veteran asserts that, after the Board sought a medical 
examination and opinion from a VA cardiologist, neither the 
examination nor the requested opinion was accomplished by a 
cardiologist but rather by a physician's assistant whose work has 
included cardiological evaluation.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  In light of 
the Board's specific request in April 2008 that a cardiologist 
undertake an examination and furnish an opinion, and given the 
medical complexities presented by this case, the Board agrees 
that there was not substantial compliance with the terms of its 
earlier remand.  It was error for the RO/AMC to re-certify this 
appeal to the Board in August 2010 without complying with the 
April 2008 remand instructions.  Given this error, another remand 
is required.

Accordingly, this appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran and his 
representative with appropriate VCAA notice 
on his reopened claim of service connection 
for a heart disability, inclusive of 
rheumatic heart disease.  A copy of the 
notice letter should be included in the 
claims file.  

2.  Contact the National Personnel Records 
Center, the relevant service department, or 
other appropriate Federal records 
depository, and request any additional 
service treatment and personnel records not 
already obtained, including those records 
pertaining to a deck court martial in which 
medical records were reportedly used to 
mitigate guilt.  Efforts to obtain these 
and any other Federal records must continue 
until the RO/AMC determines in writing that 
the records sought do not exist or that 
further efforts to attempt to obtain them 
would be futile.  If these records cannot 
be obtained, then appropriate notice must 
be provided to the Veteran and he must be 
given an opportunity to respond.

3.  Contact the Veteran and/or his service 
representative ask them to identify all VA 
and non-VA clinicians who have treated him 
for a heart disability since his separation 
from active service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.

4.  Thereafter, schedule the Veteran for 
appropriate examination by a cardiologist.  
If, and only if, a cardiologist at the VA 
Medical Center in Salt Lake City, Utah, is 
unavailable, then schedule the Veteran for 
a fee-basis examination by a cardiologist 
in his community.  A copy of the 
examination notice should be included in 
the claims file.  The claims file should 
be provided to the examiner for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the cardiologist is requested 
to determine whether it is undebatable that 
the Veteran's heart disease existed prior 
to service and whether it is undebatable 
that the Veteran's heart disease was not 
aggravated during service.  If the 
cardiologist concludes that the Veteran's 
heart disease pre-existed service and was 
aggravated by service, then he or she is 
requested to opine whether such aggravation 
was chronic in nature and beyond the 
natural progression of heart disease.  If 
the cardiologist concludes that it is not 
undebatable that the Veteran's heart 
disease existed prior to service or that it 
is not undebatable that his heart disease 
was not aggravated during service, then he 
or she is requested to opine whether it is 
at least as likely as not (i.e., a 50 
percent or greater probability) that any 
currently existing heart disease had its 
onset during service or whether it is 
otherwise linked causally to any incident 
of or finding recorded during service.  A 
complete rationale must be provided for any 
opinion(s) expressed. 

4.  Thereafter, readjudicate the reopened 
claim of service connection for a heart 
disability, inclusive of rheumatic heart 
disease.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


